FILED
                             NOT FOR PUBLICATION                               JUN 10 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS EDUARDO ZARCENO; IRIS                     No. 09-74002
JEANNETTE ZARCENO, AKA Iris Janet
Hernandez de Zarceno; ANDREA SOFIA               Agency Nos.        A094-999-228
ZARCENO HERNANDEZ, aka Andrea                                       A094-999-229
Zarceno Hernandez,                                                  A094-999-230

              Petitioners,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 6, 2011**
                                Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
              Before:   W. FLETCHER and RAWLINSON, Circuit Judges, and
                    GONZALEZ, Chief District Judge.***

      Petitioner Eduardo Zarceno appeals from the BIA’s denial of his asylum

petition. Zarceno alleges persecution by the Salvadoran “Mara 18” gang. He

alleges that he was targeted by the gang because he is a lawyer and he refused to

represent members of the gang in criminal matters.

      We review a denial of asylum by the BIA for substantial evidence. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). This means that “unless any

reasonable adjudicator would be compelled to conclude to the contrary,” 8 U.S.C.

§ 1252(b)(4)(B), we must affirm.

      Even if we assume that lawyers who refuse to represent gang members are a

particular social group as contemplated by the asylum laws, and even if we assume

that Mara 18 was a state actor or could not be controlled by state authorities, there

was sufficient evidence for the BIA to conclude that Zarceno was not persecuted

on account of his membership in a particular social group. At his asylum hearing,

Zarceno testified that he was approached by the gang for money. When asked by

the government’s lawyer why he was targeted, Zarceno responded, “It was not for

political motivations, it was for monetary motivation. They thought because I’m a


        ***
             The Honorable Irma E. Gonzalez, Chief District Judge for the U.S.
District Court for the Southern District of California, sitting by designation.
                                          2
lawyer that I have money.” This was sufficient for the BIA to conclude that

Zarceno was not persecuted on account of a protected ground. See INS v. Elias-

Zacarias, 502 U.S. 478, 481-82 (1992). For similar reasons, this was sufficient for

the BIA to deny Zarceno’s application for withholding of removal.

      As Zarceno provides no argument on appeal why the BIA’s denial of

protection under CAT was in err, we do not address his CAT claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that

are not supported by argument are deemed abandoned.”).

      PETITION DENIED.




                                          3